 

 

 

 

 

 

 

 

 

Case 1:18-cv-01060-GBD-KHP Document 154 Filed 09/07/21 Page 1 of 21
ty i
|| USDC SDNY
4 Tet iy 3 sry
UNITED STATES DISTRICT COURT fy CUMENT |
SOUTHERN DISTRICT OF NEW YORK [ “BCTRONICALLY FILED
eee eee ere x | CH
HEIDI WILLFORD a/k/a Celeste Willford, | °TE FILED:SFP 0) 79 Va
Plaintiff,
-against- MEMORANDUM DECISION
: AND ORDER
UNITED AIRLINES, INC.,
18 Civ. 1060 (GBD)
Defendant.
ee x
GEORGE B. DANIELS, United States District Judge:

 

Plaintiff Heidi Willford brings this action alleging that her former employer, Defendant
United Airlines, Inc., discriminated against her on the basis of gender in violation of Title VU of
the Civil Rights Act of 1964 (“Title VI”), 42 U.S.C. § 2000e et seq., the New York State Human
Rights Law, N.Y. Exec. L. §§ 296 et seg. (“NYSHRL”), and the New York City Human Rights
Law, N.Y. Admin. Code § 8-101 ef seg. ("NYCHRL”). (Compl. ECF No. 5, {{ 63-67, 72-75, 80—
83.) Plaintiff also alleges that United discriminated against her on the basis of disability in
violation of the Americans with Disabilities Act, 42 U.S.C. §§ 12101 et seg. (“ADA”), the
NYSHRL, and the NYCHRL. (Id. 4 68-71, 76-79, 84-87.) Finally, Plaintiff alleges interference
and retaliation under the Family and Medical Leave Act, 29 U.S.C. §§ 2601 et seq. (“FMLA”).
(Compl. § 88-97.)

United moved, pursuant to Federal Rule of Civil Procedure 56, for summary judgment to

dismiss Plaintiff's Complaint in its entirety. United’s motion for summary judgment is GRANTED

 
 

Case 1:18-cv-01060-GBD-KHP Document 154 Filed 09/07/21 Page 2 of 21

I. FACTUAL BACKGROUND

United is an international airline company headquartered in Chicago, Illinois, which, as
relevant here, operates flights out of Dulles International Airport in Washington, D.C., Newark
International Airport in Newark, New Jersey, and John F. Kennedy International Airport in New
York, New York. (Def.’s Reply Stmt. of Undisputed Material Facts Pursuant to Local Civil Rule
56.1 (“Reply Rule 56.1 Stmt.”), ECF No.148-1,9 1.) Plaintiff was employed as a flight attendant
by United from March 2006 until February 22, 2016. Ud. 44.) At all relevant times, Plaintiff
lived in New York City, but was based out of Dulles in Washington, D.C. (/d. 4 6.)

Throughout the course of her employment with United, Plaintiff applied and was approved
for numerous intermittent and block leaves under the FMLA. (/d. {] 16-21.) These leaves were
related to Plaintiff's foot and spine disabilities. (d.; Compl. § 17.) In June 2015, Plaintiff began
the process of in vitro fertilization (“IVF’) at Weill Cornell Hospital in New York City. Ud. 10;
Compl. § 17.) On October 23, 2015, Plaintiff requested a three-month emergency transfer from
Dulles to Newark. (Reply Rule 56.1 Stmt. § 28.) The basis for Plaintiff's request, in part, was to
ease her commuting burden from D.C. to New York to receive her IVF treatments. Ud. § 29.) On
November 4, Elizabeth Cavanaugh (United’s Labor Representative), informed Plaintiff that her
emergency transfer request had been denied. (/d. € 32, 35.) Cavanaugh explained that Plaintiff
had the option of applying for family medical leave for her IVF treatments and that a standard
transfer to Newark was available to Plaintiff. Ud. §§ 33, 36, Ex. 1.) Plaintiff was also informed by
her direct supervisor, Winson Waterman, that her emergency transfer request had been denied,
although he played no role in the decision. (dd. § 40, 42.) In delivering the news, Mr. Waterman
allegedly remarked to Plaintiff that if she ‘““wanted to take time off to be a mother, then this wasn’t

the job for [her] and [she] should quit.” (/d. ¥ 41.)
 

Case 1:18-cv-01060-GBD-KHP Document 154 Filed 09/07/21 Page 3 of 21

It is undisputed that Plaintiff explained to Cavanaugh that she did not want a standard
transfer because she did not want to be “stuck” in the New York City area and that an extended
medical leave of absence would not work for her for financial reasons. (Ud. § 30.) Plaintiff later
requested a standard transfer in December 2015, and on January 4, 2016 submitted an FMLA
request seeking to retroactively cover an absence for her IVF treatment that occurred from
November 27, 2015 to December 7, 2015. (Ud. § 43.) While Plaintiff's retroactive request was
denied, a later request, submitted on January 14, 2016, for block FMLA leave related to [VF
treatment was approved. (/d. § 45; Compl. § 32.)

In late December 2015, Plaintiff worked a four-day round trip flight to Brazil. Ud. ¥ 49.)
Plaintiff returned from Brazil and landed at Dulles in the early morning hours of December 30,
2015. Ud. 450.) Plaintiff was on “Reserve” status upon landing, which is a form of being “on
call” that requires a flight attendant to be at the airport to work a flight within four hours. (Ud. {§
51-52.) Despite knowing that she was on Reserve status, Plaintiff immediately flew home to New
York and was “pretty sure” she would not be able to come back to Dulles for work the following
day. Ud. § 51, 53.)

On the evening of December 30, Plaintiff was assigned to work a flight from Dulles to Los
Angeles scheduled to leave at 7:38 a.m. the next day (December 31, 2015). Ud. § 54.) Plaintiff
immediately attempted to trade this assignment for one with a later check in time, but was unable
to do so. (Ud. §§ 55, 56.) Late in the evening on December 30, at approximately 10:51 p.m.,
Plaintiff called the Flight Attendant Support Team and informed them that she would “like to call
in FMLA” for herself for the next day. (/d. 457.) Plaintiff gave the FMLA file number related to
her spinal condition. (Ud. 4 59.) Plaintiff's activation of her FMLA leave relieved her from

working the following day. (Ud. § 60.)

2

 
 

Case 1:18-cv-01060-GBD-KHP Document 154 Filed 09/07/21 Page 4 of 21

At approximately 8:37 a.m. on December 31, 2015, just under 10 hours after activating her
FMLA leave, Plaintiff called the Dulles crew desk and volunteered to work a flight leaving out of
JFK later that day. (See ECF No. 132-6, Ex. 26.) On a recording of the call, Plaintiff states that
she had flown the last 15 days and had “called in sick only because .. . [she] felt so worn out, [she]
just couldn’t get to an early checkout” because she “was so tired.” (/d.) While Plaintiff mentions
that she has an “FMI_[] condition” and called out because she was “worn out about it” she also
makes clear that had she been granted “a later check-in, [she] would have been absolutely with
bells on at work.” (/d.) Plaintiff was told that because she had called in her FMLA leave, she
could not be assigned to that flight. (/d.)

After this call, an inflight services supervisor for United notified Mr. Waterman that
Plaintiff was seemingly “using her FMLA because she didn’t get her preference.” (Reply Rule
56.1 Stmt. { 64.) Mr. Waterman brought this information to the attention of his supervisor, both
of whom listened to the recording of the call and decided that an investigation into Plaintiff's
actions was required. U/d. § 65.) On January 2, 2016, Mr. Waterman informed Plaintiff that he was
in possession of adverse information. (/d. § 68.) Plaintiff offered her first explanation, outside of
those offered on the call, for calling out. Ud. § 69.) She stated that she had a physical therapy
appointment and was seeing or being treated by a doctor on December 31, 2015. Ud.) Notably, it
is undisputed that Plaintiff does not mention this physical therapy or doctor’s appointment during
the December 3] call where she volunteered to work out of JFK. In fact, the only appointment
mentioned during that call was “a doctor’s appointment on the 5"",” which, given the timing, is
presumably referring to January 5. (Exhibit 26.) Mr. Waterman then informed Plaintiff that she

was suspended with pay, pending an investigation. (Ud. § 68.)
 

 

 

Case 1:18-cv-01060-GBD-KHP Document 154 Filed 09/07/21 Page 5 of 21

The investigation and hearing into Plaintiff's conduct was conducted by Mary Kay Panos,
a Base Director for Inflight Services at United. Ud. {| 79.) Plaintiff was given an opportunity to
present evidence, including medical documents, in her own defense. (Ud. §§ 76-83.) Following
the hearing, on February 22, 2016, Ms. Panos issued Plaintiff a Performance Letter of Discipline
informing Plaintiff that her employment had been terminated. (/d. at { 84.) The letter explained
that Plaintiff's actions on December 31 were “inconsistent with United Airlines’ Working
Together Guidelines based on the expectation [of] [hJonesty, [and] being truthful in all
communications, whether oral, written or electronic.” (/d. at 85.)

Plaintiff commenced this wrongful termination suit on February 6, 2018. (See ECF No.
1.) After nearly three years of discovery and development of the factual record, United moves for
summary judgment.

Il. LEGAL STANDARD

Summary judgment is appropriate when there is no genuine issue of material fact and the
moving party is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(a). “An issue of fact
is ‘genuine’ if “the evidence is such that a reasonable jury could return a verdict for the nonmoving
party.”” Gayle v. Gonyea, 313 F.3d 677, 682 (2d Cir. 2002) (quoting Anderson vy. Liberty Lobby,
Inc., 477 U.S. 242, 248 (1986)). A fact is material when “it ‘might affect the outcome of the suit
under the governing law.”” Gayle, 313 F.3d at 682 (quoting Anderson, 477 U.S. at 248).

The party seeking summary judgment has the burden of demonstrating that no genuine issue
of material fact exists. See Marvel Characters, Inc. v. Simon, 310 F.3d 280, 286 (2d Cir. 2002). In
turn, to defeat a motion for summary judgment, the opposing party must raise a genuine issue of
material fact. To do so, the opposing party “must do more than simply show that there is some

metaphysical doubt as to the material facts,” Caldarola v. Calabrese, 298 F.3d 156, 160 (2d Cir.
 

Case 1:18-cv-01060-GBD-KHP Document 154 Filed 09/07/21 Page 6 of 21

2002) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)), and it
“may not rely on conclusory allegations or unsubstantiated speculation.” Fujitsu Ltd. v. Fed. Express
Corp., 247 F.3d 423, 428 (2d Cir. 2001) (quoting Scotto v. Almenas, 143 F.3d 105, 114 (2d Cir.
1998)). Rather, the opposing party must produce admissible evidence that supports its pleadings.
See First Nat'l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 289-90 (1968). In this regard, “[t]he
“mere existence of a scintilla of evidence’ supporting the non-movant’s case is also insufficient to
defeat summary judgment.” Niagara Mohawk Power Corp. v. Jones Chem., Inc., 315 F.3d 171, 175
(2d Cir. 2003) (quoting Anderson, 477 US. at 252).

In determining whether a genuine issue of material fact exists, the court must construe the
evidence in the light most favorable to the opposing party and draw all inferences in that party’s
favor. See Niagara, 315 F.3d at 175. However, “a court must not weigh the evidence, or assess the
credibility of witnesses, or resolve issues of fact.” Victory v. Pataki, 814 F.3d 47, 59 (2d Cir. 2016)
(internal citations omitted). Summary judgment is therefore “improper if there is any evidence in
the record that could reasonably support a jury’s verdict for the non-moving party.” Marvel, 310
F.3d at 286.

Il. PLAINTIFF HAS FAILED TO RAISE AN ISSUE OF MATERIAL FACT AS TO
HER GENDER DISCRIMINATION CLAIMS

Title VII! prohibits an cmployer from discriminating on the basis of race, color, religion,
sex, or national origin. 42 U.S.C. § 2000e—2(a)(1). Discrimination claims under Title VII are
analyzed pursuant to the burden shifting framework articulated by the Supreme Court in
McDonnell Douglas Corporation v. Green, 411 U.S. 792 (1973); see D’Cunha v. Genovese/Eckerd

Corp., 479 F.3d 193, 194-95 (2d Cir. 2007); Ya-Chen Chen v. City Univ. of N. ¥., 805 F.3d 59, 73-

 

' Because “claims brought under New York State’s Human Rights Law are analytically identical to claims
brought under Title VII,” they are analyzed together, Rojas v. Roman Cath. Diocese of Rochester, 660 F.3d
98, 107 n.10 (2d Cir. 2011).
 

 

Case 1:18-cv-01060-GBD-KHP Document 154 Filed 09/07/21 Page 7 of 21

74 (2d Cir. 2015). Under this framework, the plaintiff bears the initial burden of establishing a
prima facie case of discrimination. McDonnell Douglas, 411 U.S. at 802. If the plaintiff
establishes a prima facie case of discrimination, the defendant may rebut that showing by providing
a legitimate, nondiscriminatory reason for its actions. /d At that point, any presumption of
discrimination drops out of the analysis and the defendant is entitled to summary judgment unless
the plaintiff, who bears the “final and ultimate burden,” demonstrates that the defendant’s
proffered reasons are in fact a pretext. Abrams v. Dep’t of Pub. Safety, 764 F.3d 244, 251 (2d Cir.
2014),

Plaintiff here is able to establish a prima facie case for gender discrimination under Title
VII, but fails to raise a triable issue of fact regarding whether United’s non-discriminatory reasons
for the termination of her employment were pretextual.

A. Plaintiff Has Established a Prima Facie Case of Discrimination

To state a prima facie case of employment discrimination under Title VII, a plaintiff must
demonstrate that (1) she was a member of a protected class (e.g., gender or persons who are at
least 40 years of age), (2) she was qualified for the position she held, (3) she suffered an adverse
employment action, and (4) such action occurred under circumstances giving rise to an inference
of discriminatory intent. Brown v. City of Syracuse, 673 F.3d 141, 150 (2d Cir. 2012); D’Cunha,
479 F.3d at 195. “Although the burden at the initial stage of the McDonnell Douglas analysis is
‘minimal,’ [a plaintiff] must adduce some evidence to support . . . [her] prima facie discrimination
claims to avoid summary judgment.” Jimenez v. Donahoe, 968 F. Supp. 2d 609, 620 (S.D.N.Y.
2013) (quoting Scoria v. Rubin, 117 F.3d 652, 654 (2d Cir. 1997)). Here, only the fourth element

of Plaintiffs prima facie case—an inference of discriminatory intent—is in dispute.
 

Case 1:18-cv-01060-GBD-KHP Document 154 Filed 09/07/21 Page 8 of 21

The challenged element requires Plaintiff to allege that the adverse employment action she
suffered—here, termination—occurred under circumstances giving rise to an inference of
discrimination. As the undisputed facts demonstrate, on November 4, 2015, Plaintiff received a
telephone call from her supervisor, Winson Waterman, who informed her that her emergency
transfer request had been denied. (Reply Rule 56.1 Stmt. § 40.) Mr. Waterman also commented
to Plaintiff that if she “wanted to take time off to be a mother, then this wasn’t the job for [her]
and [she] should quit.” (/d. § 41.) While the law is clear that comments by someone who was not
involved in the decisionmaking of the adverse employment action are generally insufficient to
raise an inference of discrimination, it is also clear that Mr. Waterman played some role in the
investigation that led to Plaintiffs termination. See Howard v. City of New York, 602 F. App’x
545, 547 (2d Cir. 2015) (finding that an individual’s alleged discriminatory comment did not raise
an inference of discrimination because that individual “had no decision-making authority in
terminating” the plaintiff); Stevens v. New York, at *6 (S.D.N.Y. July 20, 2011) (““[W]here a
Supervisor has no input into a termination decision, that supervisor’s beliefs, actions, and
statements do not give rise to [an inference of discrimination].”) Here, while Mr. Waterman was
not the final decisionmaker on Plaintiff's termination, Plaintiff has established that he at least had
input into the termination decision. Mr. Waterman was informed of Plaintiff's December 31 phone
call attempting to volunteer to work a flight in the New York area while she was supposed to be
using her FMLA. (Reply Rule 56.1 Stmt. § 63.) Mr. Waterman then brought this information to
the attention of his supervisor, Alex Barreto. (/d. § 65.) Together, Messrs. Waterman and Barreto
listened to the recording of Plaintiff's December 31 phone call and decided that an investigation
was required. (/d.) While that investigation, and final termination decision, was carried out by

Kay Panos (against whom Plaintiff proffers no evidence of discriminatory intent) the deposition
 

Case 1:18-cv-01060-GBD-KHP Document 154 Filed 09/07/21 Page 9 of 21

testimony of Mr. Barreto indicates that Mr. Waterman was providing Ms. Panos with information
for the investigation. All three individuals met to discuss the information and decided that “the
case should be taken to termination,” and that a hearing should be held. (Ex. 38, 49:3-52:7.) Thus,
the involvement of Mr. Waterman in these circumstances gives rise to at least an inference of
discrimination sufficient to establish a prima facie case of discrimination.

B. United Has Offered a Legitimate, Non-Discriminatory Reason for Plaintiff's
Termination

If a plaintiff demonstrates a prima facie case of discrimination, the burden shifts to the
defendants to “articulate some legitimate, nondiscriminatory reason for its action,” although it
“need not persuade the court that it was actually motivated by the proffered reason.” Delaney v.
Bank of America Corp., 766 F.3d 163, 168 (2d Cir. 2014). To carry its burden, “defendant must
clearly set forth, through the introduction of admissible evidence, reasons for its actions which, if
believed by the trier of fact, would support that unlawful discrimination was not the cause of the
employment action.” St. Mary’s Honor Center, et al., v. Hicks, 509 US 502, 507 (1994) (emphasis
in original). If a defendant carries its burden, “the presumption raised by the prima facie case is
rebutted and drops from the case.” Weinstock v. Columbia Univ., 224 F.3d 33, 42 (2d Cir. 2000).
A defendant is then entitled to summary judgment unless plaintiff can show intentional
discrimination by a preponderance of evidence. Jd. Here, Plaintiffs claim fails because she has
not provided sufficient evidence to support a finding by a reasonable jury that United’s proffered
non-discriminatory reasons for her termination were pretext for discrimination.

United has met its burden of production in presenting a legitimate, non-discriminatory
reason for Plaintiff's termination. United contends that Plaintiffs employment was terminated
because United determined, following an investigation, that Plaintiff was dishonest when she

invoked an approved FMLA leave in order to avoid working an assigned flight from her
 

Case 1:18-cv-01060-GBD-KHP Document 154 Filed 09/07/21 Page 10 of 21

Washington, D.C. duty station at Dulles airport, only to immediately volunteer to work a different
flight scheduled to leave a few hours later from an airport closer to her home. (Reply Mem. in
Support of Mot. for Summ. J. (“Def.’s Reply Mem.”), ECF No. 148, at 5—7; Reply Rule 56.1 Stmt.
§ 50-62.)

It is undisputed that on December 30, 2015, Plaintiff landed at Dulles at 7:30 a.m. after
working a return flight from Brazil. (Reply Rule 56.1 Stmt. { 50.) Despite knowing that she was
on “Reserve” status—a status requiring her to be on call and at Dulles to work another flight within
four hours—Plaintiff flew home to New York. (/d. $451, 52.) Plaintiff testified at her deposition,
that when she left Dulles on December 30 to fly home to New York, she “was pretty sure” she
would not be able to come back to Dulles for work on December 31. (dd. at 4 53.) At
approximately 7:00 p.m. on December 30, Plaintiff was assigned to “deadhead’” to Los Angeles
from Dulles at 7:38 a.m. on December 31, 2015. (Ud. § 54.) At 10:51 p.m. after unsuccessfully
attempting to find coverage for her flight or trade for a later trip time, Plaintiff called the Flight
Attendant Support Team and stated that she would “like to call in FMLA for myself for tomorrow.”
(id. § 57; ECF No. 121-24, Ex. U.) Activating her FMLA leave of absence ensured that Plaintiff
would not have to be on the morning flight from Dulles to Los Angeles. (/d. { 60.)

On December 31, 2015, at approximately 8:37 a.m. Plaintiff called the Dulles crew desk
and volunteered for a flight out of John F. Kennedy Airport despite being on FMLA leave. (See
ECF No. 132-6, Ex. 26.) On a recording of the call, Plaintiff states that she had flown the last 15
days and had “called in sick only because . . . [she] felt so worn out, [she] just couldn’t get to an
early checkout” because she “was so tired.” (/d.) Plaintiff mentions that she has an “FML[]

condition” and that she was “worn out about it,” but also makes clear that had she been granted “a

 

> Deadheading” means transporting a flight attendant to or from a flight assignment.

10
 

Case 1:18-cv-01060-GBD-KHP Document 154 Filed 09/07/21 Page 11 of 21

later check-in, [she] would have been absolutely with bells on at work.” Ud.) This December 31
phone call triggered United’s investigation into Plaintiffs behavior, which concluded that Plaintiff
made multiple misrepresentations on the December 31 call, and during the investigation, in
violation of United Airlines Working Together Guidelines. (Reply Rule 56.1 Stmt. 99 84, 85.)
Lying in violation of a company policy is undoubtedly a legitimate, non-discriminatory reason for
terminating an employee. Opoku-Acheampong v. Depository Tr. Co., 2005 WL 1902847, at *4
n.3 (S.D.N.Y. Aug. 9, 2005); see also Gonzalez v. United Parcel Serv., 2017 WL 8780567, at *2
(S.D.N.Y. Nov. 8, 2017) (holding that lying to management during an investigation established a
legitimate, non-discriminatory reason for termination.)
C. Plaintiff Fails to Rebut United’s Non-Discriminatory Reason as Pretextual

Once a defendant articulates a legitimate, non-discriminatory reason, the Plaintiff must
introduce evidence from which a reasonable jury could decide, by a preponderance of the evidence,
that the employer’s proffered explanation is pretext for discrimination. Abdu-Brisson v. Delta
Airlines, Inc., 239 F.3d 456, 467 (2d. Cir. 2001). The Second Circuit has made clear that “there
are two distinct ways for a plaintiff to prevail ~ either by providing that a discriminatory motive,
more likely than not, motivated the defendants or by proving that the reasons given by the
defendants are not true and that discrimination is the real reason for the actions.” Gordon v. N_Y.
City Ba. of Educ., 232 F.3d 411, 117 (2d Cir. 2000) (internal quotation marks omitted). Plaintiff
must offer “not simply some evidence, but sufficient evidence to support a rational finding that the
legitimate, non-discriminatory reasons proffered by the defendant were false, and that more likely
than not discrimination was the real reason for the employment action.” Weinstock, 224 F.3d at 42

(internal quotation marks and alterations omitted). At this stage, “[c]onclusory and speculative

11
 

Case 1:18-cv-01060-GBD-KHP Document 154 Filed 09/07/21 Page 12 of 21

allegations will not suffice to demonstrate discriminatory intent.” Henny v. New York State, 842
F. Supp. 2d 530, 553 (S.D.N.Y. 2012).

Plaintiff has not responded with sufficient evidence to support a rational finding of pretext
by a reasonable jury. In a rather conclusory fashion, Plaintiff claims that Defendant’s reasons are
“fabricated” and “built on a mountain of inconsistencies and false evidence.” (PI.’s Opp’n at 7.)
But simply stating that “the employer’s reason is unpersuasive, or even obviously contrived” is
insufficient to defeat an employer’s motion for summary judgment. Reeves v. Sanderson Plumbing
Prod. Inc., 530 U.S. 133, 146 (2000). Plaintiff argues that United ignores the fact that her
termination coincided with the denial of her emergency transfer request to manage a pregnancy
related condition. (/d.) But Plaintiff has provided no evidence linking the denial of this request to
discriminatory gender animus on behalf of United. Moreover, the denial of Plaintiff's emergency
transfer request did not “coincide” with her termination, rather it preceded her termination by
approximately four months. (Reply Rule 56.1 Stmt. §§ 4, 32, 40.) Plaintiff's mere disagreement
with her termination is insufficient for her to survive summary judgment. Indeed, the scant
attention given to this issue in Plaintiffs briefing underscores the lack of evidence Plaintiff has
adduced that would demonstrate a pretextual nature of United’s articulated reason. Accordingly,
Plaintiffs Title VII claim fails as a matter of law.

D. New York City Human Rights Law — Gender Discrimination

Plaintiff also raises a claim for gender discrimination under the NYCHRL. (Compl. {§
72-75.) The NYCHRL provides:

It shall be an unlawful discriminatory practice: (a) For an employer or an employee

or agent ... because of the actual or perceived age, race, creed, color, national origin,

gender, disability, marital status, partnership status, sexual orientation or alienage

or citizenship status of any person, to refuse to hire or employ or to bar or to

discharge from employment such person or to discriminate against such person in
compensation or in terms, conditions or privileges of employment.

12
 

Case 1:18-cv-01060-GBD-KHP Document 154 Filed 09/07/21 Page 13 of 21

N.Y.C. Admin. Code § 8-107. The NYCHRL was amended by the Restoration Act, thus “courts
must analyze NYCHRL claims separately and independently from any federal and state law
claims, construing [the NYCHRL’s] provisions broadly in favor of discrimination plaintiffs to the
extent that such a construction is reasonably possible.” Ya-Chen Chen, 805 F.3d at 75 (quoting
Mihalik v. Credit Agricole Cheuvreux N. Am., Inc., 715 F.3d 102, 109 (2d Cir. 2013). NYCHRL
discrimination claims are also analyzed under the McDonnell Douglas burden-shifting test. See
Melman v. Montefiore Med. Ctr., 98 A.D.3d 107, 112-13 (N.Y. App. Div. 2012) (holding that
courts may apply the McDonnell Douglas approach or other analytical frameworks under
NYCHRL).

Here, Defendant moves for summary judgment of Plaintiff's NYCHRL claim for gender
discrimination. Plaintiff relies on the same factual bases underpinning her federal and state
discrimination claims but relies on the NYCHRL’s “lower standard” to make out her city law
claim. (PI.’s Opp’n at 8.) After a review of the record, summary judgment is appropriate to United
because there is no evidence from which a reasonable jury could conclude that Plaintiff was
terminated from her job due to her gender.

As noted earlier, Plaintiff offers no evidence of any discriminatory animus on behalf of
Kay Panos, the ultimate decision maker on the propriety of Plaintiff's termination. On the other
hand, there is sufficient evidentiary support that Plaintiff was terminated for a non-discriminatory
reason; namely her invocation of an approved FMLA leave to avoid working a flight out of Dulles,
only to hours later volunteer to work a flight leaving from an airport closer to her home. While
the NYCHRL has a more liberal standard of review, a defendant is still entitled to summary

judgment where, as here, the record establishes that discrimination played no role in its actions.
 

Case 1:18-cv-01060-GBD-KHP Document 154 Filed 09/07/21 Page 14 of 21

Velazco v. Columbus Citizens Found., 2015 WL 4002378, at *1 (S.D.N.Y. June 22, 2015).
Defendant is entitled to summary judgment on Plaintiffs NYCHRL claim. 3

IV. DEFENDANT IS ENTITLED TO SUMMARY JUDGMENT ON PLAINTIFF’S
DISABILITY DISCRIMINATION CLAIMS

A. Plaintiff Fails to Establish a Prima Facie Case for Disability Discrimination

Disability discrimination claims under the ADA and NYSHRL* § 296 are analyzed under
the McDonnell Douglas burden-shifting analysis that is outlined above. See McMillan y. City of
New York, 711 F.3d 120, 125 (2d Cir. 2013). As with Plaintiff's gender discrimination claims, she
must establish a prima facie case of disability discrimination. Jd. To do so, a plaintiff must
demonstrate that: *(1) the defendant is covered by the ADA; (2) plaintiff suffers from or is regarded
as suffering from a disability within the meaning of the ADA; (3) plaintiff was qualified to perform
the essential functions of the job, with or without reasonable accommodation; and (4) plaintiff
suffered an adverse employment action because of [her] disability or perceived disability.”
Kinneary vy. City of New York, 601 F.3d 151, 155-56 (2d Cir. 2010). For the purposes of this
motion, Defendant has conceded that Plaintiff has established the first three elements of her
disability discrimination claim. (Def.’s Mot. at 16.) Thus, the only remaining question is whether

Plaintiff has presented sufficient evidence that her termination was “because of” her disability® to

 

* This analysis is equally applicable to Plaintiff's NYCHRL claim based upon disability discrimination.
Plaintiff has failed to offer evidence showing that a reasonable jury could conclude that her termination
was motivated by her gender or disability. Therefore, Plaintiff's NYCHRL claim based upon her
disability is also dismissed.

* Because “New York State disability discrimination claims are governed by the same legal standards as
federal ADA claims,” they are analyzed together. Rodal v. Anesthesia Grp. of Onondaga, P.C., 369 F.3d
113, 117 n.1 (2d Cir. 2004).

> Plaintiff's stated disability is “a spinal condition that left her with significant pain and unable to sleep
during periods of exacerbation.” (Compl. §§ 69, 77, 84.) The Complaint is devoid of any factual allegation
that Plaintiff's disability was a pregnancy related condition. The counts related to disability discrimination
appear to be based solely upon her spinal condition. (/d.) Plaintiff's briefing also appears to build her
disability discrimination claim upon an injury she suffered on the job in June 2014. (PI.’s Opp’n at 10, n.1.)

14
 

Case 1:18-cv-01060-GBD-KHP Document 154 Filed 09/07/21 Page 15 of 21

satisfy her burden of establishing a prima facie case of discrimination under the McDonnell
Douglas framework.

Plaintiff again points to the denial of her temporary emergency transfer as proof of United’s
discriminatory conduct. (Pl.’s Opp’n at 11-12.) Plaintiff claims that United denied her emergency
transfer under the pretext that the request was based on “commuting issues,” despite her citing her
medical issues as the reason for the request. (U/d.) But Plaintiff marshals no evidence to connect
the denial of her temporary transfer to any disability discrimination on the part of United. In fact,
it is undisputed that the decision to deny Plaintiff's emergency transfer was made by Elizabeth
Cavanaugh, (Reply Rule 56.1 Stmt. § 32.), and at oral argument Plaintiffs counsel made clear that
Plaintiff was not claiming that Ms. Cavanaugh had displayed any discriminatory animus. (See Tr.
of Oral Arg., dated June 24, 2021, at 61:2-10: “MS. DEMAREST GOLD: Okay. The decision-
maker -- there are several emails and communications and representations as to who that might
mean in the record. And so there was -- there was a Ms. Cavanagh involved, who’s a labor relations
person. THE COURT: You claim that she had discriminatory animus? MS. DEMAREST GOLD:
No.”)

Plaintiff also argues that United’s investigation into her behavior was flawed because it
was based on the “false assertion that she was untruthful” and because Mr. Waterman refused to
accept her medical documentation at various points during the investigation. (Pl.’s Opp’n at 12—

15.) This argument is unpersuasive for two reasons. First, Plaintiffs record citations to support

 

Plaintiff's briefing notes that this injury is her “qualifying disability” and resulted in Plaintiff experiencing
“persistent neck and arm pain.” Only at oral argument did Plaintiff's counsel for the first time articulate
that her client’s disability was pregnancy related. (Tr. of Oral Arg., dated June 24, 2021, 62: 11-14.) But
this Court need not consider arguments that are raised for the first time at oral argument. See, e.g., United
States vy. Barnes, 158 F.3d 662, 672 (2d Cir.1998) (“Normally, we will not consider arguments raised for
the first time in a reply brief, let alone [at or] after oral argument.’’) In any event, just as Plaintiff fails to
cite evidence to connect her spinal condition to her termination, she also fails to show that any pregnancy
related condition was even a partial motivation for her termination.

15
 

Case 1:18-cv-01060-GBD-KHP Document 154 Filed 09/07/21 Page 16 of 21

this argument do not create a genuine dispute of material fact, as Plaintiff points to no evidence
connecting her spinal condition (or any disability) to her termination. Indeed, Plaintiff cites mainly
to her own declaration, deposition testimony, and handwritten notes taken during the investigation.
(/d.) Plaintiff cannot create an issue of fact simply by citing her own deposition and affidavit
testimony without more. Kunik v. New York City Dep't of Educ., 436 F. Supp. 3d 684, 695
(S.D.N.Y. 2020) (collecting cases and noting that “[i]n the face of contemporaneous evidence...
[Plaintiffs] self-serving comments from her deposition after the filing of this lawsuit cannot create
an issue of fact... .”).

Second, Plaintiff ignores the evidence that her medical records were accepted and
considered by Ms. Panos at Plaintiff's termination hearing. (Reply Rule 56.1 Stmt. { 81, Panos
Dep. 132:12-133:10.) Plaintiff's statements to the contrary, without evidentiary support, are
insufficient. Furthermore, Plaintiff's argument regarding medical records misses the mark because
at no point has United disputed that Plaintiff was feeling symptoms of her FMLA medical
condition when she initially activated her FMLA leave on the evening of December 30 for the
following day. (Def’s Reply at 7.) To be sure, United accepted her explanation and granted her
request to activate her leave. (Reply Rule 56.1 Stmt. § 59.) What triggered United’s investigation
and termination was Plaintiff's attempt to volunteer to work a flight out of a different airport near
her home, when she had activated her FMLA leave for the Dulles flight she was originally
scheduled to be on coupled with her shifting explanations for why she did so. Ud. {| 63, 64.)
Simply put, Plaintiff has failed to present sufficient evidence showing that that her termination was
“because of” her disability and thus, fails to establish a prima facie case of disability

discrimination.

16
 

Case 1:18-cv-01060-GBD-KHP Document 154 Filed 09/07/21 Page 17 of 21

B. Reasonable Accommodation Claim

Plaintiff also claims that United refused to make any attempt to accommodate her medical
conditions. (Compl. §§ 69, 77, 84; Pl.’s Opp’n at 18.) For a plaintiff to establish a prima facie claim
under the ADA based on failure to provide a reasonable accommodation, it must demonstrate that
(1) plaintiff is a person with a disability under the meaning of the ADA; (2) an employer covered
by the statute had notice of [her] disability; (3) with reasonable accommodation, plaintiff could
perform the essential functions of the job at issue; and (4) the employer has refused to make such
accommodations.” McMillan, 711 F.3d at 125-26.

Plaintiff argues that United’s “refusal to permit [her] to transfer closer to her doctors”
amounts to a refusal to offer her a reasonable accommodation. (PI.’s Opp’n at 17-18.) Putting
aside the reasons for Plaintiff's requested transfer, it is undisputed that United offered Plaintiff two
accommodations that would have allowed her to relocate to the New York area: (1) Plaintiff was
offered the opportunity to take an FMLA leave of absence, or (2) to take a standard transfer to
Newark airport. (Reply Rule 56.1 Stmt. {] 33-36.) These two options, which were rejected by
Plaintiff, are “plainly reasonable” and entitle United to summary judgment on Plaintiff's
reasonable accommodation claim. See Wernick v. Fed. Reserve Bank of N.Y., 91 F.3d 379, 385
(2d Cir.1996)

A reasonable accommodation is one that “enable[s] an individual with a disability who is
qualified to perform the essential functions of that position .. . to enjoy equal benefits and
privileges of employment.” 29 C.F.R. § 1630.2(0)(1)Gi), (iii). Although the preferred
accommodation of the disabled individual should be considered, “the employer providing the
accommodation has the ultimate discretion to choose between effective accommodations, and may

choose the less expensive accommodation or the accommodation that is easier for it to provide.”

17

 
Case 1:18-cv-01060-GBD-KHP Document 154 Filed 09/07/21 Page 18 of 21

7d. It is undisputed that Plaintiff was given an opportunity to transfer to Newark; her refusal to
take the accommodation because she did not want to be “stuck there for at least 6 months” does
nothing to detract from the reasonableness of the accommodation provided by United. See Fink
v. N.Y.C. Dep’t of Personnel, 53 F.3d 565 (an employer need not “provide every accommodation
the disabled employee may request, so long as the accommodation provided is reasonable.”);
Reply Rule 56.1] Stmt. 30; Ex. I.) It is reasonable to expect that Plaintiff could have transferred
to Newark, near her doctors and her spouse, and continued to perform the essential functions of
her employment.

Moreover, Plaintiffs argument that a standard transfer was not a “meaningful” option
because it would take too long to process compared to an emergency transfer is belied by her
actions. While Plaintiff initially rejected the standard transfer to Newark that was available to her,
two months later she applied for a standard transfer to Newark. (Reply Rule 56.1 Stmt. § 43.) If
a transfer was a reasonable option in late December 2015, it stands to reason that this option was
reasonable two months earlier. Plaintiff's reasonable accommodation claim fails as a matter of
law.

Vv.  PLAINTIFF’S FMLA CLAIMS ARE DISMISSED AS A MATTER OF LAW

Plaintiff raises claims for both interference and retaliation under the FMLA. (Compl. 4§
88—97; Pl.’s Opp’n at 18-23.) Neither claim has merit.

A. FMLA Interference Claim

To succeed on a claim of FMLA interference, a plaintiff must establish that the defendant
denied or otherwise interfered with a benefit to which she was entitled under the FMLA. See 29
U.S.C. § 2615(a)q1). “[T]o prevail on a claim of interference with her FMLA rights, a plaintiff

must establish: 1) that she is an eligible employee under the FMLA; 2) that the defendant is an

18

 
Case 1:18-cv-01060-GBD-KHP Document 154 Filed 09/07/21 Page 19 of 21

employer as defined by the FMLA; 3) that she was entitled to take leave under the FMLA; 4) that
she gave notice to the defendant of her intention to take leave; and 5) that she was denied benefits
to which she was entitled under the FMLA.” Graziadio y. Culinary Inst. of Am., 817 F.3d 415,
424 (2d Cir. 2016).

Plaintiff bases her interference claim on the denial of an FMLA request she submitted on
January 4, 2016, seeking to retroactively cover an absence which occurred from November 27,
2015 to December 7, 2015. (Pl.’s Opp’n at 19-20.) United denied Plaintiff's request because she
did not provide the required medical certification within 15 days of her absence as required by
United’s company policy and explicitly permitted by 29 C.F.R. § 825.305(b)®. (Reply Rule 56.1
Stmt. § 44, ECF No. 121-20, Ex. Q.) It is undisputed that Plaintiff did not submit her medical
certification for this absence until January 4, 2016. Ud.; ECF No. 142, Ex. 16.) Failure to submit
a timely medical certification is a valid reason for denying an FMLA leave request. See Porter v.
Potter, 2010 WL 9047894 at *10 (E.D.N.Y. Jan. 20, 2010) (granting summary judgment on
plaintiffs FMLA interference claim due to plaintiff's failure to provide sufficient medical
certification). Thus, Plaintiff cannot prevail on her interference claim as a matter of law.

Plaintiff seemingly argues that United should have retroactively approved her FMLA
leave request when it received the completed medical forms nearly a month after her absence

ended. (PI.’s Opp’n at 19-20.) But Plaintiff provides no support for the proposition that an

 

© The full text of 29 C.F.R. § 825.305(b) reads: “Timing. In most cases, the employer should request that
an employee furnish certification at the time the employee gives notice of the need for leave or within five
business days thereafter, or, in the case of unforeseen leave, within five business days after the leave
commences. The employer may request certification at some later date if the employer later has reason to
question the appropriateness of the leave or its duration. The employee must provide the requested
certification to the employer within 15 calendar days after the employer's request, unless it is not practicable
under the particular circumstances to do so despite the employee's diligent, good faith efforts or the
employer provides more than 15 calendar days to return the requested certification.”

19

 
Case 1:18-cv-01060-GBD-KHP Document 154 Filed 09/07/21 Page 20 of 21

employer must abandon the 15-day deadline for submitting FMLA paperwork by retroactively
approving claims supported by paperwork submitted weeks after that deadline expired.’ Priddy v.
Moses H. Cone Mem’l Hosp. Operating Corp., 2020 WL 2572285, at *6 (M.D.N.C. May 21,
2020), aff'd, 855 F. App’x 166 (4th Cir, 2021).

Plaintiff additionally argues that 29 C.F.R. § 825.305(b) excuses her failure to provide
medical certification for her leave because of her doctor’s failure to complete the paperwork, and
her “good faith” efforts to comply. That argument is unsupported by the plain language of the
regulation. The regulation only requires than an employer give the employee a minimum of 15
calendar days to provide medical documentation supporting an absence. It does not state that an
employer must wait in perpetuity for proof, and retroactively approve the absence any time late
documents are received. Accordingly, United is entitled to judgment as a matter of law with respect
to Plaintiff's interference claim.

B. FMLA Retaliation Claim

FMLA retaliation claims are also analyzed under the McDonnell Douglas burden-shifting
test. Graziadio, 817 F.3d at 429. “To establish a prima faci[e] case of FMLA retaliation, a plaintiff
must establish that 1) he exercised rights protected under the FMLA; 2) he was qualified for his
position; 3) he suffered an adverse employment action; and 4) the adverse employment action
occurred under circumstances giving rise to an inference of retaliatory intent.” Jd. (quoting
Donnelly v. Greenburgh Cent. Sch. Dist. No. 7, 691 F.3d 134, 147 (2d Cir.2012)). As outlined
above when discussing Plaintiff Title VII claim, “if the plaintiff makes out a prima facie case, the
defendant must demonstrate a legitimate, non-discriminatory reason for its actions; if the defendant

does so, the plaintiff must then show that defendant’s proffered explanation is pretextual.” Jd.

 

” Indeed, while “an employer and an employee can mutually agree that leave be retroactively designated
as FMLA leave,” such retroactive designation is permissive, not mandatory. 29 C.F.R. § 825.301(d).

20

 
Case 1:18-cv-01060-GBD-KHP Document 154 Filed 09/07/21 Page 21 of 21

Even assuming, arguendo, that Plaintiff can establish her prima facie case, she cannot
establish that United’s proffered reason for her termination was pretextual. Plaintiff does not
provide any evidence that she was fired in retaliation for taking FMLA leave. United’s motion for
summary judgment on Plaintiffs’ FMLA retaliation claim is granted.

VI. CONCLUSION
Defendants’ motion for summary judgment dismissing Plaintiffs claims, (ECF Nos. 121,

123), is GRANTED. The Clerk of Court is directed to close the motion and the case accordingly.

Dated: New York, New York
September 7, 2021
SO ORDERED.

CFORS: B. DANIELS
ited States District Judge

 

21

 
